DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2021 is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chang Yang on July 1, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 7, 10 and 11 are cancelled.
Claims 6, 8 and 9 have been amended as follows:

6.	(Currently Amended) A power over fiber system that transmits feed light and signal light through an optical fiber including: 
	a first transmission path being a core or a cladding; and 
	a second transmission path being a cladding located on a periphery of the first transmission path,
	wherein the feed light propagates through the first transmission path, and the signal light propagates through the second transmission path, and
	wherein the power over fiber system further comprises:
	a monitor that monitors the signal light; and
a controller that stops the transmission of the feed light or reduces output of the feed light in response to determining that the signal light is abnormal based on the monitoring by the monitor.

7.	(Cancelled) 

8.	(Currently Amended) A data communication device of a power over fiber system that transmits feed light and signal light through an optical fiber including: a first transmission path being a core or a cladding; and a second transmission path being a cladding located on a periphery of the first transmission path, comprising:
	a power sourcing equipment that outputs the feed light to the first transmission path; and
	a transmitter that transmits or a receiver that receives the signal light through the second transmission path, 
	wherein the data communication device further comprises:
	a monitor that monitors a reflected light amount or a received light amount of the signal light; and
	a controller that stops the transmission of the feed light or reduces output of the feed light in response to determining that the signal light is abnormal based on the monitoring by the monitor.


	a powered device that receives the feed light from the first transmission path; and
	a transmitter that transmits or a receiver that receives the signal light through the second transmission path,
	wherein the data communication device further comprises
	a monitor that monitors a reflected light amount or a received light amount of the signal light; and
	a controller that stops the transmission of the feed light or reduces output of the feed light in response to determining that the signal light is abnormal based on the monitoring by the monitor.

10.	(Cancelled) 

11.	(Cancelled)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        July 1, 2021